Exhibit (h)(2) HENNESSY FUNDS TRUST FORM OF AMENDMENT TO THE TRANSFER AGENT SERVICING AGREEMENT THIS AMENDMENT effective as of February 28, 2014 to the Transfer AgentServicing Agreement, dated as ofJuly 1, 2005, as amended (the “Agreement”), is entered into by and between HENNESSY FUNDS TRUST, a Delaware statutory trust (the “Company”), and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the Company and USBFS desire to amend the series of the Agreement; and WHEREAS, Section 10 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit A of the Agreement is hereby superseded and replaced with Amended Exhibit A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the day and year first written above. HENNESSY FUNDS TRUST U.S. BANCORP FUND SERVICES, LLC By: By: Name: Name:Michael R. McVoy Title: Title: Executive Vice President 1 Amended Exhibit A to the Transfer Agent Servicing Agreement Fund Names Separate Series of Hennessy Funds Trust Name of Series Hennessy Cornerstone Growth Fund Hennessy Focus Fund Hennessy Cornerstone Mid Cap 30 Fund Hennessy Cornerstone Large Growth Fund Hennessy Cornerstone Value Fund Hennessy Large Value Fund Hennessy Total Return Fund Hennessy Equity and Income Fund Hennessy Balanced Fund Hennessy Core Bond Fund Hennessy Gas Utility Index Fund Hennessy Small Cap Financial Fund Hennessy Large Cap Financial Fund Hennessy Technology Fund Hennessy Japan Fund Hennessy Japan Small Cap Fund 2
